363 S.W.3d 396 (2012)
STATE of Missouri, Respondent,
v.
Antwane D. WHITE, Defendant/Appellant.
No. ED 96199.
Missouri Court of Appeals, Eastern District, Division Three.
March 6, 2012.
Motion for Rehearing and/or Transfer to Supreme Court Denied April 10, 2012.
Scott Thompson, St. Louis, MO, for Appellant.
Chris Koster, Attorney General, Jessica P. Meredith, Assistant Attorney General, Jefferson City, MO, for Respondent.
Before ROBERT G. DOWD, JR., P.J., MARY K. HOFF, J., and SHERRI B. SULLIVAN, J.

ORDER
PER CURIAM.
Antwane D. White appeals from the judgment upon his conviction by a jury for one count of second-degree assault[1], in violation of Section 565.060, RSMo 2000. The trial court sentenced Defendant to fifteen years' imprisonment as a prior and persistent offender. We affirm.
We have reviewed the briefs of the parties, the legal file, and the record on appeal and find the claims of error to be without merit. No error of law appears. An extended opinion reciting the detailed facts and restating the principles of law applicable to this case would serve no jurisprudential purpose. We have, however, provided a memorandum opinion for the use of the parties setting forth the reasons for our decision. We affirm the judgment pursuant to Rule 30.25(b).
NOTES
[1]  Defendant was also charged with one count of abuse of child, in violation of Section 568.060, RSMo 2000, but the jury could not reach a unanimous verdict and the court declared a mistrial on that count.